Citation Nr: 0501636	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-02 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
serviceman's death.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The serviceman had service in the Philippines during World 
War II, with recognized guerilla service from January 28, 
1945, to February 8, 1945.  He died in September 2001.  The 
appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila.  The decision denied service connection for the cause 
of the serviceman's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his lifetime, the serviceman did not establish service 
connection for any disability. The serviceman died on 
September [redacted], 2001, at the age of 84 years, due to a stroke 
with paralysis.  The RO noted contentions by the appellant 
which were to the effect that the serviceman had been a 
prisoner of war and that this had caused his death.  The RO 
denied the claim noting that no prisoner of war service had 
been verified, and the stoke which cause the veteran's death 
was not a presumptive disorder.

Significantly, an interim final regulatory amendment to 38 
CFR § 3.309(c) was published in the Federal Register, pages 
60083-60090, on October 7, 2004.  This amendment adds 
atherosclerotic heart disease and hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications, and stroke and its complications, to the list 
of conditions for which entitlement to service connection is 
presumed for former prisoners of war (POWs) under § 3.309 
(c).  The amendment adds atherosclerotic heart disease, which 
includes ischemic heart disease, without regard to whether 
localized edema was present in service.  Accordingly, the 
presence of edema is no longer required in order to establish 
service connection for ischemic heart disease for POWs.  
Section 3.309(c) has been amended accordingly.  There is no 
minimum internment requirement for atherosclerotic heart 
disease, hypertensive vascular disease, or stroke.  The 
amendment also adds a new section, 38 CFR § 1.18, which 
establishes guidelines for establishing presumptions of 
service connection for diseases associated with service 
involving detention or internment as a prisoner of war.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  The Board notes that 
the RO has not yet applied the new presumptions, and has not 
notified the appellant of the revisions so as to allow her to 
present arguments as to why the claim might be warranted 
under the revised regulations.  For these reasons, a remand 
is required.

The Board also finds that additional efforts at verifying the 
claimed service, including the prisoner of war status, is 
required.  As was noted above, the service which has been 
verified includes recognized guerilla service from January 
28, 1945, to February 8, 1945.  However, the appellant 
contends that he had been inducted into the United States 
Armed Forces of the Far East on September 1, 1941, and was 
not discharged until June 30, 1946.  She further asserts that 
he was held as a prisoner of war from April 1942 to June 
1942.  In a statement in support of claim dated in February 
2003, she provided an alternative name which the serviceman 
reportedly used.  No attempt has been made to verify service 
under that name.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following 
development:

1.  The RO should attempt to verify, 
through official channels, the 
serviceman's periods of military service.  
Copies of the documents contained in the 
service medical records envelope should 
be forwarded along with the verification 
request.  The request should include the 
alternative name supplied by the 
appellant.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim under 
the revised regulations pertaining to 
presumptive disorders for prisoners of 
war.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the claim such as the 
revised regulatory presumptions 
concerning prisoners of war.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



